Exhibit 10.2

AMENDMENT NO. 1

TO

THE J. M. SMUCKER COMPANY DEFINED CONTRIBUTION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Restated Effective May 1, 2008)

The J. M. Smucker Company hereby adopts this Amendment No. 1 to The J. M.
Smucker Company Defined Contribution Supplemental Executive Retirement Plan (the
“Plan”) established effective as of May 1, 2008. Words and phrases used herein
with initial capital letters which are defined in the Plan are used herein as so
defined. The provisions of this Amendment shall be effective as of May 1, 2012.

Section 1

Section 2.1 of the Plan is hereby amended in its entirety to read as follows:

“2.1 Eligible Participants

An employee who has been hired or promoted to serve as an officer or in an
equivalent position and has been designated by the Committee shall become a
Participant in the Plan as of the date of designation.

Notwithstanding the foregoing, for all purposes under the Plan, after April 30,
2012, no further officers shall first become eligible to participate in the
Plan.”

Section 2

Section 3.1 of the Plan is hereby amended in its entirety to read as follows:

“3.1 Establishment of Accounts

The Company shall establish and maintain an account for each Participant, or
designated Beneficiary of the Participant upon the death of the Participant, and
shall credit such accounts each Plan Year with a Contribution Credit and
Earnings Credits, as applicable, in accordance with the provision of this
Article III.”

 

1



--------------------------------------------------------------------------------

Section 3

Section 3.3 of the Plan is hereby amended in its entirety to read as follows:

“3.3 Earnings Credit

‘Earnings Credit’ means the amount which shall be credited each Plan Year to the
account maintained for a Participant or Beneficiary by calculating interest at a
rate to be determined by the Committee. As determined by the Committee, the
interest rate for the Plan effective May 1, 2012 shall be 120% of the federal
long-term interest rate under Section 1274(d) of the Code. Such rate shall
remain in effect until the Company determines that the record keeper engaged to
assist the Company with the administration of the Plan is equipped to credit
earnings based on the Participants’ deemed investments, as provided in
Section 3.6, after which, the ‘Earnings Credit’ shall mean the amount (including
a negative amount) credited to the account maintained for a Participant or
Beneficiary under Section 3.6.”

Section 4

The last sentence of Section 3.5 of the Plan is hereby amended in its entirety
to read as follows:

“Earnings Credits will be made through the date specified in Section 3.6(c).”

Section 5

Article III of the Plan is hereby amended by adding a new Section 3.6,
immediately following Section 3.5, to read as follows:

“3.6 Deemed Investment Earnings

(a) Deemed Investment of Accounts: The Company shall from time to time designate
one or more investment vehicle(s) in which the accounts for Participants shall
be deemed to be invested. The investment vehicle(s) may be designated by
reference to the investments available under The J.M. Smucker Company Employee
Savings Plan (the “401(k) Plan”). Each Participant shall designate the
investment vehicle(s) in which his account shall be deemed to be invested
according to the procedures developed by the Company. The Company shall be under
no obligation to acquire or invest in any of the deemed investment vehicle(s)
under this subparagraph, and any acquisition of or investment in a deemed
investment vehicle by the Company shall be made in the name of the Company and
shall remain the sole property of the Company. The Company shall also establish
from time to time a default fund into which a Participant’s account shall be
deemed to be invested if the Participant fails to provide investment
instructions pursuant to this Section 3.6(a). Until otherwise changed, such
default fund shall be the applicable investment vehicle determined pursuant to
the terms of the 401(k) Plan’s default investment provisions.

(b) Changes in Elections; Transfers Among Funds: During a Plan Year, a
Participant may change the investment vehicles in which his account shall be
deemed to be invested according to the procedures developed by the Company. A
Participant may also elect to transfer amounts credited to his account from any
deemed investment vehicle to any

 

2



--------------------------------------------------------------------------------

other deemed investment vehicle according to the procedures developed by the
Company. The Company may establish any limitations on the frequency with which
Participants may make, and the timing of, investment designations and transfer
elections under this Section 3.6(b) as the Company may determine necessary or
appropriate from time to time, including limitations related to frequent
trading, market timing activities and restrictions on executive officer trading.

(c) Periodic Account Adjustments: The account of each Participant shall be
adjusted from time to time at such intervals as determined by the Company until
the entire amount credited to the account has been distributed to the
Participant or his Beneficiary. The amount of the adjustment shall equal the
amount that each Participant’s account would have earned (or lost) for the
period since the last adjustment had the account actually been invested in the
deemed investment vehicle(s) designated by the Participant for such period.”

Section 6

Section 4.3 of the Plan is hereby amended in its entirety to read as follows:

“4.3 Forms of Distribution

Any vested benefit payable to or on behalf of a Participant under the Plan
pursuant to Section 4.1 shall be payable pursuant to a fixed schedule in
accordance with the provisions of Section 409A of the Code. Each Participant
must elect the payment schedule from one of the options below within 30 days of
becoming designated to participate in the Plan. The possible payment options are
as follows:

(a) One single lump sum payment; or

(b) For benefits commencing prior to May 1, 2012, equal monthly installments
payable over a fixed period (five, ten, fifteen or twenty years, as elected by
the Participant), determined based on the Participant’s vested account balance
and the interest crediting rate in effect at the later of the date of
(i) Separation from Service, Disability, or death, as applicable, or (ii) the
date that payments commence; or

(c) For benefits commencing on or after May 1, 2012, substantially equal monthly
installments payable over a fixed period (five, ten, fifteen or twenty years, as
elected by the Participant), determined based on the Participant’s account
balance. The amount of the unpaid installment payments remaining in the
Participant’s Account shall continue to be credited with earnings as provided in
Section 3.6.

 

3



--------------------------------------------------------------------------------

If no election is made by a Participant or if the Participant elects installment
payments but fails to elect the fixed period, the default form of payment shall
be the method described in (a) above.”

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan to
be executed this 5th day of June, 2012.

 

THE J. M. SMUCKER COMPANY By:  

/s/ Barry C. Dunaway

Title:   Senior Vice President and Chief Administrative Officer

 

4